                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-81420-BLOOM/Reinhart

CATHY COHEN,

       Plaintiff,

v.

BURLINGTON INC.,

      Defendant.
_________________________/

                            ORDER GRANTING BILL OF COSTS

       THIS CAUSE is before the Court upon Plaintiff Cathy Cohen’s (“Plaintiff”) Motion for

Bill of Costs, ECF No. [22] (the “Motion”), filed on May 6, 2019. Federal Rule of Civil Procedure

54(d)(1) provides that “[u]nless a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees–should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Although the Court has broad discretion in determining taxable costs, a court may not

award any costs that are not authorized by statute. See United States EEOC v. W&O, Inc. 214 F.3d

600, 620 (11th Cir. 2000). In the Motion, Plaintiff seeks an award of costs pursuant to 28 U.S.C

§ 1920, which provides that the following costs are taxable:

       (1) Fees of the clerk and marshal;
       (2) Fees for printed or electronically recorded transcripts necessarily obtained for
           use in the case;
       (3) Fees and disbursements for printing and witnesses;
       (4) Fees for exemplification and the costs of making copies of any materials where
           the copies are necessarily obtained for the use in the case
       (5) Docket fees under section 1923 of this title;
       (6) Compensation of court appointed experts, compensation of interpreters, and
           salaries, fees, expenses, and costs of special interpretation services under
           section 1828 of this title.

28 U.S.C § 1920.
                                                         Case No. 18-cv-81420-BLOOM/Reinhart


       As the Court has entered Final Judgment in favor of Plaintiff, ECF No. [20], Plaintiff is the

prevailing party. Accordingly, Plaintiff requests the Court tax costs for filing fees, service fees,

printing fees, and fees for duplication of documents totaling $702.43. Having reviewed Plaintiff’s

request for costs, and given Defendant’s default for failure to appear in this matter, it is

ORDERED AND ADJUDGED that the Motion, ECF No. [22], is GRANTED. Plaintiff shall

be awarded taxable costs of $702.43 for the following items:

   1. $400.00 for filing fees;

   2. $25.00 for service of process fees;

   3. $150.25 for printing fees; and

   4. $127.18 for exemplification fees.

       DONE AND ORDERED in Chambers at Miami, Florida, on May 7, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 2
